Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US 2018/0130418), hereinafter as Zhu.
	As for claim 1, Zhu teaches a pixel of a display device (display device; fig. 16 and 17; [0210-0211]), the pixel (pixel circuit A; fig. 6) comprising: 
a light emitting element (LED 109); 
a second transistor (M1; [0084-0085]) which receives a data voltage (receives data signal Vdata from terminal Vd); and 
a first transistor (Md; [0086]) which provides a driving current to the light emitting element based on the data voltage (Vdata), the first transistor including a gate electrode (gate connected to node N1 as shown), a first electrode electrically connected to a line of a power supply voltage (source 
wherein (fig. 10; [0130-0138]) a gate electrode of the second transistor (i.e. gate of M1) receives at least one first pulse in a frame period (see pulse of S1 during T1-T4 of a frame period), the supplemental electrode (i.e. bottom gate of Md) receives at least one second pulse in the frame period (see pulse of S2 during T1-T4 of a frame period; note pulse of S2 leads to input of Vref correspondingly as a pulse as well), and timings of the first pulse and the second pulse are different from each other (timings of S1 and S2 are different).
As for claim 11, rejection of claim 1 applies.  Further, Zhu teaches 
a display panel (fig. 16 and 17) including a plurality of pixels (pixel circuits A); a data driver (inherent with AMOLED display) which provides a data voltage to each of the plurality of pixels; and a scan driver (inherent with AMOLED display) which provides at least one first pulse and at least one second pulse to each of 15the plurality of pixels (pulses S1-S5 are applied to each pixel circuit; fig. 10).
As for claims 2 and 12, Zhu teaches 
a capacitor (C1; fig. 6; [0109-0110, 0126]) which stores the data voltage transferred by the second transistor (stores Vdata).

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

wherein the capacitor includes a first electrode electrically connected to the line of the power supply voltage, and a second electrode 20electrically connected to the gate electrode of the first transistor, wherein the second transistor includes the gate electrode which receives the first pulse, a first electrode which receives the data voltage, and a second electrode electrically connected to the first electrode of the first transistor, and wherein the supplemental electrode is disposed under the gate electrode of the driving 25transistor, of claims 3 and 13 (see CST, T1 and T2; fig. 9); 
a third transistor including a gate electrode which receives the first pulse, a first electrode electrically connected to the second electrode of the first transistor, and a second electrode 5electrically connected to the gate electrode of the first transistor, of claims 4 and 14 (see T1 and T3; fig. 9); 
a fourth transistor including a gate electrode which receives an initialization signal, a first electrode electrically connected to the gate electrode of the first transistor, and a second 10electrode electrically connected to a line of an initialization voltage, of claims 5 and 15 (see T1 and T4; fig. 9); 
a fifth transistor including a gate electrode which receives an emission control signal, 20a first electrode electrically connected to the line of the power supply voltage, and a second electrode electrically connected to the first electrode of the first transistor; and a sixth transistor including a gate electrode which receives the emission control signal, a first electrode electrically connected to the second electrode of the first transistor, and a second electrode electrically connected to the light emitting element, of claims 8 and 18 (see T1, T5 and T6; fig. 9); 
a seventh transistor including a gate electrode which receives the first pulse, a first electrode electrically connected to the light emitting element, and a second electrode electrically connected to a line of an initialization voltage, of claims 10 and 20 (see T7, EL and VINIT; fig. 9).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628